Citation Nr: 9935852	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  97-06 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the calculated amount of $5,990.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active air service from August 1966 to July 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1996 decision of the Committee on Waivers and 
Compromises (Committee) of the Department of Veterans Affairs 
(VA) Waco Regional Office (RO), which denied waiver of 
recovery of an improved pension overpayment in the calculated 
amount of $5,990 on the basis that the veteran had exhibited 
bad faith in the creation of the debt by intentionally 
failing to report earned family income.  As set forth on the 
cover page of this decision, the veteran's claims folder is 
now in the jurisdiction of the Muskogee RO.  

A review of the record shows that neither the veteran nor his 
representative has challenged the validity of the debt at 
issue in this case, nor can such a challenge be surmised from 
the evidence of record.  Accordingly, the Board limits its 
review to the issue cited on the preceding page.  See Schaper 
v. Derwinski, 1 Vet. App. 430, 434 (1991).

It is also noted that in September 1998, the Board remanded 
this matter for the purpose of affording the veteran a Board 
hearing at the RO in conformance with his request.  By April 
1999 letter to the RO, the veteran elected to attend a 
hearing before a local Hearing Officer, in lieu of a Travel 
Board hearing.  By June 1999 letter, the RO notified the 
veteran of the time and date of his requested hearing.  
According to a July 1999 Report of Contact, however, he 
thereafter canceled his hearing request and indicated that he 
did not want it rescheduled.  Accordingly, the Board will 
proceed with consideration of the instant claim based on the 
evidence of record.  38 C.F.R. § 20.702 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran was notified previously on several occasions 
that he was required to report all family income from any 
source as a condition of receiving VA pension benefits.

3.  The veteran's spouse earned income in 1993 which he did 
not report to the RO.

4.  His failure to report this income, while in receipt of VA 
pension benefits, was deliberate and intentional and 
constituted bad faith.

5.  The RO has calculated that, by virtue of his actions, the 
veteran was paid $5,990 in VA pension benefits to which he 
had no entitlement; the overpayment was created due to 
retroactive adjustment of his award due to receipt of 
previously unreported income.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of VA improved pension 
benefits in the amount of $5,990 is precluded by the 
veteran's bad faith.  38 U.S.C.A. §§ 5107(b), 5302(c) (West 
1991); 38 C.F.R. §§ 1.962, 1.963, 1.965(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of record shows that in October 1990, the veteran 
submitted an application for nonservice-connected pension 
benefits.  On his application form, he indicated, over his 
signature, that his sole source of family income was from 
Social Security benefits.  He specifically denied that any 
member of his family earned income from any other source.

By February 1991 rating decision, the RO denied the veteran's 
claim on the basis that he was not shown to be permanently 
and totally disabled.  The veteran duly appealed the RO's 
determination and in August 1991, he testified at a hearing 
in support of his claim.  At his hearing, the veteran 
testified that he was unable to maintain employment due to 
his disabilities.  He further stated that his only source of 
family income was from the Social Security Administration; he 
specifically denied that his wife worked.  

By April 1992 rating decision, the RO granted the veteran 
nonservice-connected pension benefits, effective from October 
17, 1990, the date of receipt of his claim.  By May 1992 
letter, the RO notified him of the award and advised him that 
the rate of his pension was based on his previous reports of 
family income.  He was clearly advised of the relationship 
between pension benefits and family income and was 
specifically advised to notify the RO of any change in his 
family income.  The RO further explained that if he did not 
do so immediately, an overpayment would result which would be 
subject to recovery.  

As a condition to the continued receipt of VA pension 
benefits, the veteran was required to complete annual 
Eligibility Verification Reports (EVR).  On his May 1993 EVR, 
he again indicated that his only source of family income was 
from Social Security.  For the period from May 1992 to April 
1993, he stated that neither he nor his spouse had any earned 
income at any time.  He further indicated that he did not 
expect that any member of his family would earn income for 
the period of May 1993 to April 1994.  

By June 1993 letter, the RO notified the veteran that his 
pension award had been continued based on the income he had 
reported in his May 1993 EVR.  The letter again notified the 
veteran of his income reporting responsibilities.  

On his EVR submitted in May 1994, the veteran again indicated 
that his only source of family income was from Social 
Security.  For the period from May 1993 to April 1994, he 
again indicated, over his signature, that neither he nor his 
spouse had earned any income.  He further indicated that he 
did not expect that any member of his family would earn 
income for the period of May 1994 to April 1995.

By September 1994 letter, the RO notified the veteran that 
his pension award had been continued based on the income he 
had reported in his May 1994 EVR.  The letter again notified 
the veteran of his income reporting responsibilities.  

Thereafter, the RO received information that the veteran's 
spouse had earned income in 1992 and part of 1993, which the 
veteran had not reported.  Accordingly, by August 1995 letter 
to the veteran, the RO proposed to reduce his pension 
retroactively to reflect previously unreported family income.  
Specifically, the RO advised the veteran that his spouse's 
employer had verified that she had earned wages in 1992 and 
part of 1993, that he had failed to report on his EVR.  The 
veteran did not dispute this information.

In October 1995, the RO effectuated the proposed retroactive 
reduction and advised the veteran that an overpayment in the 
amount of $2,352 had resulted.  The veteran requested a 
waiver of recovery of the overpayment, claiming that it would 
cause undue financial hardship to require repayment.  In 
support of his request, he submitted a November 1995 EVR on 
which he indicated that from May 1994 to April 1995, his 
spouse had earned $150.  He explained that she had just begun 
working in April 1995.  The veteran estimated that she would 
earn $3,600 from May 1995 to May 1996.  

In a January 1996 decision, the Committee granted the 
veteran's request for a waiver of recovery of the $2,352 
overpayment.  The Committee found that although the veteran 
held "a large degree of fault" in the creation of the 
overpayment, requiring repayment of the debt would result in 
an undue financial hardship.  

Following waiver of the overpayment, the RO received 
information that the veteran's spouse had earned additional 
wages in 1993, which the veteran had not reported.  As such, 
by February 1996 letter, the RO again proposed to reduce the 
veteran's pension retroactively to reflect additional 
previously unreported family income.  Specifically, the RO 
advised the veteran that his spouse's employer had verified 
that she earned additional wages in 1993, that he had failed 
to report on his EVRs.  The veteran did not dispute this 
information.

In May 1996, the RO effectuated the proposed retroactive 
reduction and advised the veteran that an overpayment in the 
amount of $5,990 had resulted.  The veteran again requested a 
waiver of recovery of the overpayment, claiming that he was 
unable to repay it as he was already overburdened with debt.  

By September 1996 letter, the RO advised the veteran to 
complete a Financial Status Report, as well as provide an 
explanation as to why he failed to report his spouse's earned 
income.  The veteran did not respond.

By October 1996 decision, the Committee denied the veteran's 
request for a waiver of recovery of the $5,990 overpayment, 
finding that the veteran had exhibited bad faith in failing 
to report his spouse's 1993 earned income.  The veteran 
appealed the Committee's determination, claiming for the 
first time that he "did not understand that the income to be 
reported would include spouse's income."  

II.  Law and Regulations

Generally, the law authorizes the payment of VA nonservice-
connected disability pension to a veteran of a war who has 
the requisite service, is permanently and totally disabled, 
and does not have an annual income in excess of the 
applicable maximum annual pension rate specified in 38 C.F.R. 
§ 3.23 (1999).  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.3 
(1999).

Because pension benefits are based in part on income and net 
worth, a person who is receiving such benefits is required to 
report to VA in writing any material change or expected 
change in his or her income, net worth, or other circumstance 
that affects the payment of benefits.  38 U.S.C.A. § 1506; 
38 C.F.R. §§ 3.277, 3.660 (1999).  Overpayments created by 
the retroactive discontinuance of pension benefits will be 
subject to recovery unless waived.  38 C.F.R. § 3.660(a)(3).

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver 
and recovery of the indebtedness from the payee who received 
such benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).  In 
other words, any indication that the veteran committed fraud, 
misrepresentation of a material fact, or bad faith in 
connection with his receipt of VA benefits precludes the 
Board from granting a waiver of recovery of the overpayment.  
This parallels the "clean hands" doctrine familiar in 
equity cases:  only if the veteran is free from all taint of 
fraud in connection with his claim for benefits may waiver on 
account of "equity and good conscience" be considered.  See 
Farless v. Derwinski, 2 Vet. App. 555 (1992).

The U.S. Court of Appeals for Veterans Claims (Court) has 
defined bad faith as "a willful intention to seek an unfair 
advantage."  Richards v. Brown, 9 Vet. App. 255 (1996).  The 
provisions of 38 C.F.R. § 1.965(b)(2) (1999) define bad faith 
as an unfair or deceptive dealing by one who seeks to gain 
thereby at another's expense.  Thus, a debtor's conduct in 
connection with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  

III.  Analysis

Following careful consideration of the evidence specified 
above, the Board finds that the veteran willfully failed to 
disclose a material fact to VA, namely that his spouse was in 
receipt of income in 1993, in order to retain VA pension 
benefits at the rate he was then receiving such benefits; 
this constitutes bad faith. 

In this case, the evidence of record demonstrates that the 
veteran was repeatedly informed by VA that he was required to 
provide the RO with accurate information concerning his 
family income, as pension award amounts are need based and 
dependent on the accuracy of such financial information.  
Despite these repeated instructions, on his EVRs received in 
May 1993 and May 1994, he falsely reported that neither he 
nor his wife had earned income in the previous 12 months.  
Under the section for spouse's "gross wages from all 
employment," the veteran wrote "0."  Subsequent 
uncontroverted information came to light, however, revealing 
that his spouse had actually earned income in 1993, which he 
had not reported.  

In view of the above, the Board cannot accept that the 
veteran's failure to accurately report his family income was 
due to simple misunderstanding, as he asserts.  38 C.F.R. § 
1.962(b) (1999).  The instructions on the EVRs and in the 
RO's notification letters were extremely clear regarding 
income reporting requirements, including reporting of a 
spouse's income.  Rather, the Board finds that he acted 
intentionally to mislead VA, by not reporting income his 
spouse was receiving, in order to retain pension benefits to 
which he knew he was not otherwise entitled.  Simply put, he 
knew or should have known that his pension award was 
dependent on the amount of income that his family received.  

In view of the foregoing, the Board can only rationally 
conclude that the veteran knew or reasonably should have 
known that he would not continue to receive pension at the 
rate at which he was then receiving it, if he reported his 
spouse's earned 1993 income.  Accordingly, he intentionally 
elected not to be forthright and withheld this income 
information from the RO.  This conclusion is further 
supported by the fact that his pension was reduced on a 
previous occasion due to unreported income, resulting in an 
overpayment.  As such, the veteran had previous experience 
with the VA pension process and reasonably knew of the 
consequences of his reports of additional income.  Under the 
circumstances in this case, the Board can only conclude that 
the veteran knew that he would not continue in receipt of his 
then current rate of VA pension benefits if he accurately 
reported his spouse's actual income, and that he accordingly 
intentionally elected not to report this income to the RO.

Thus, the Board finds that the preponderance of the evidence 
establishes that the veteran's failure to report his 
additional income to VA constituted bad faith, and was the 
proximate cause of the $5,990 overpayment of VA pension 
benefits.  The veteran's bad faith precludes VA from waiving 
recovery of any part of the $5,990 overpayment.  38 U.S.C.A. 
§ 5302(c); 38 C.F.R. § 1.965(b).  As a consequence, the Board 
need not address the veteran's contentions that recovery of 
the $5,990 overpayment would create an undue financial 
hardship.


ORDER

Waiver of recovery of an overpayment of improved pension 
benefits in the calculated amount of $5,990 is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

